Citation Nr: 0507065	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-18 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from September 1972 to 
September 1974, and from November 1979 to January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico.  

The record reflects that the veteran submitted a claim for an 
increased evaluation for his back and knee disabilities via 
VA Form 21-4138, Statement in Support of Claim, dated June 
2002.  The record indicates that the RO has yet not acted on 
this claim and thus these issues are not before the Board at 
this time.  These issues are referred back to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The record reveals that the veteran has a pacemaker and that 
a private physician has diagnosed the veteran as having 
cardiac arrythmia along with high blood pressure.  The 
veteran has provided to the VA copies of his service medical 
records with highlights indicating that his current heart 
problems began in or were the result of his military service.  
The VA has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
In this instance, a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment along with the veteran's complete service 
medical records so that the disability evaluation will be a 
fully informed one should be accomplished in regards to the 
appellant's claim for service connection for a heart 
disability.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, the record reflects that the veteran has 
received treatment for his heart disability from the Arango 
Professional Group.  There is no indication in the claims 
folder that the complete file of the veteran's treatment 
records has been requested from the Arango Professional 
Group.  Moreover, there is a copy of a medical examination 
for the veteran accomplished for the United States Postal 
Service.  Any medical testing results that were accomplished 
in conjunction with that examination do not appear in the 
record.  Both the records from the United States Postal 
Service and the Arango Professional Group, along with any 
other unnamed heart treatment records, should be obtained and 
included in the claims folder because they can have an impact 
on the veteran's overall diagnosis and his claim now pending 
before the Board.  Hence, the claim must also be remanded for 
the purpose of obtaining those documents.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for his various heart 
disabilities received since the veteran 
left the service in January 1990, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified regarding the issue on appeal.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  
The RO is put on notice that it should 
specifically request all medical 
treatment records from the Arango 
Professional Group [Suite 501, Bayamon 
Medical Plaza, Bayamon, the Commonwealth 
of Puerto Rico, 00959], the United States 
Postal Service, and the examiner who 
installed the veteran's pacemaker [the 
name and address to be provided by the 
veteran].  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2004).

2.  Following completion of the above 
development, the RO should schedule the 
appellant for a cardiology examination, 
by an appropriate specialist, in order to 
determine whether the appellant now 
suffers from a heart disability, to 
include bradycardia, high blood pressure, 
and cardiac athymia.  The examiner should 
be given a copy of this remand and the 
appellant's entire claims folder.  The 
examiner should be requested to review 
the appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The appellant should be advised 
of his responsibility to report for a VA 
examination under 38 C.F.R. § 3.655 
(2004).

The examiner should express an opinion as 
to whether the appellant now suffers from 
a heart disability (ies) and if he does, 
the examiner should also opine as to 
whether the disability is at least as 
likely as not related to the appellant's 
military service or any incidents 
therein.  The examiner should further 
comment on whether low pulse rates in 
service was an indicator of the eventual 
development of any found heart 
disability.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the appellant's claim.  
If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



